The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 10/13/2022, the following is a Final Office Action for Application No. 17037850.  

Status of Claims
Claims 1, 3-8 and 10-20 are pending.
Claims 2 and 9 are cancelled. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive:
Applicant argues that Conn in view of Mehta fails to teach as recited in independent claim 1 (and similar claims):
identifying, by one or more processors, a neighborhood of a current operational state based on the extracted features, the neighborhood being a dynamic mode within a same operational mode.  The Examiner respectfully disagrees, and in particular Conn ¶0058 states that “[t]he optimization framework may employ sensitivity relations that are derived from the multiple time step predictive model to link between changes in the sets of multiple time step controls and respective changes in the multiple time step predictions, or directly to the quantity or quantities of interest and the respective constraint values.”  Here, Conn teaches using extracted features of quantities of interest (including one or more of cumulative emulsion production, cumulative steam to oil ratio, net present value, etc. from Conn ¶0057 which establishes the context of an optimization framework) to identify a current operational state neighborhood, e.g., by identifying sensitivity relations linking changes in multiple time step controls and predictions.  Conn ¶0058 continues with “[f]or extended horizon control of operations in the SAGD system 104, the control space is thus extended to accommodate controls of multiple time steps, and the embedded predictive model is nested canonically to provide multiple time step prediction.”  Here, the neighborhood is a dynamic mode within a same operational mode via the predictive model being nested canonically to provide multiple time step prediction. For further teachings of dynamic mode within a same operational mode, see at least Conn ¶¶0045-0049.  Thus Conn teaches the above argued limitations.  
For the reasons detailed above, Examiner is not persuaded that the claims are patentably distinguishable over the Conn in view of Mehta disclosure. Rather, Examiner maintains that the Conn in view of Mehta combination renders obvious the claimed invention. Accordingly, the previous prior art rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conn et al. (US 20180087359 A1) hereinafter referred to as Conn in view of Mehta et al. (US 20040117766 A1) hereinafter referred to as Mehta.  

Conn teaches:
Claim 1. A computer-implemented method comprising: 
extracting, by one or more processors, a set of features from time series data generated from one or more sensors, through autoencoding using a neural network, based on one or more non-control variables for the time series data, the one or more non-control variables defining a lack of control by a user on the time series data (¶0004 The historical time series data is obtained from a plurality of sensors in the SAGD oil well system. ¶0072 The multiple time step predictive model and sensitivity derivations are invoked in a non-linear optimization scheme, shown as block 414 in flow 400. The non-linear optimization scheme of block 414 utilizes one or more non-linear inequality constraints, and is initialized in block 416 by extracting controls, observables and quantities of interest from the dataset. Optimization settings for the non-linear optimization scheme of block 414 include an initial guess for the solution, constraint bounds and optimizer selection. The non-linear optimization scheme of block 414 outputs multiple time step optimal controls in block 420, which monitors for constraint violations and performance or optimality); 
monitoring, by one or more processors, the time series data generated from one or more sensors (¶0042 Sensors 214 may include temperature sensors, pressure sensors, sub-cool sensors, flow rate sensors, flow sensors, mass flow sensor, densitometers, etc. ¶0061 The historical data set, or historical time series data, may be obtained directly from sensors in the SAGD system 104, from a historical database 106, or from some combination of these and other sources.);
identifying, by one or more processors, one or more operational modes based on the extracted features including a dimensional reduction with a representation learning from the time series data (¶0046 FIG. 3 depicts an architecture 300 of a multi-step predictive model. The architecture 300 includes a set of controls 302, a set of predictions 304 and a set of single-step predictive models 306. At each step, the single-step predictive model receives the prediction from the previous step and a set of controls containing to the specific time step. Using this information, the single-step predictive model computes predictions of observables. In FIG. 3, s denotes the state of the system, u denotes controls and p denotes the prediction of observables. Thus, the single-step predictive model for state s(t.sub.i) at time step t.sub.i takes as input the previous time step predictions or observables, p(t.sub.i), and computes predictions or observables for time step t.sub.i, e.g., p(t.sub.i). Each single-step predictive model continues this procedure for a designated number of time steps, so as to produce predictions for multiple time steps.); 
identifying, by one or more processors, a neighborhood of a current operational state based on the extracted features, the neighborhood being a dynamic mode within a same operational mode (¶0058 The optimization framework may employ sensitivity relations that are derived from the multiple time step predictive model to link between changes in the sets of multiple time step controls and respective changes in the multiple time step predictions, or directly to the quantity or quantities of interest and the respective constraint values  (see also, ¶¶0057 and 0045-0049)); 
comparing, by one or more processors, the current operational state to historical operational states based on the time series data at the same operational mode of the one or more operational modes (¶0031  Some embodiments overcome one or more of these or other disadvantages to provide techniques for modeling a SAGD system and for utilizing such modeling to adjust multiple time step controls for a SAGD system. Such techniques can provide clear benefits in prescribing controls for a SAGD system while accommodating a longer time horizon to facilitate investing in longer-term strategies resulting in higher return over the longer time horizon, even if such strategies on a short-term myopic scope do not appear to be cost-effective. ¶0045 information may be used in generating a model of the SAGD system 104, where the model comprises or otherwise utilizes one or more machine learning algorithms including but not limited to autoregressive neural networks, feedforward neural networks, random forest classifiers, support vector machines and boosted support vector machines. The autoregressive neural network or other model is trained and utilized to predict one or more future states of the SAGD system 104 from historical time series data, where the state of the SAGD system 104 is expressed in terms of one or more of the aforementioned variables or other variables described herein.); 
discovering, by one or more processors, an operational opportunity based on the comparison of the current operational state to the historical operational states using the neighborhood (¶0072 The multiple time step predictive model and sensitivity derivations are invoked in a non-linear optimization scheme, shown as block 414 in flow 400. The non-linear optimization scheme of block 414 utilizes one or more non-linear inequality constraints, and is initialized in block 416 by extracting controls, observables and quantities of interest from the dataset. Optimization settings for the non-linear optimization scheme of block 414 include an initial guess for the solution, constraint bounds and optimizer selection. The non-linear optimization scheme of block 414 outputs multiple time step optimal controls in block 420, which monitors for constraint violations and performance or optimality.); 
identifying, by one or more processors, one or more control variables in the same mode which variables are relevant to the current operational state, the one or more control variables defining actions that can be controlled by the user (¶¶0047-0049 As mentioned above, the state of SAGD system 104 or some portion of the SAGD system 104 such as a SAGD well pair or SAGD production site at a time t.sub.i may be denoted as s(t.sub.i). The determination of long-term optimal controls may evolve due to the causal nature of the SAGD system 104. The next state, s(t.sub.i+1) depends on the current state s(t.sub.i) and the controls u(t.sub.i) at that time step. The single-step predictive models 306 link between such inputs, and can be defined as a non-linear mapping from a set of input p(t.sub.i) and controls u(t.sub.i) to a set of output p(t.sub.i+1). The relation for the single-step predictive model 306 for time t.sub.i may be denoted as the relation p(t.sub.i+1)=m(p(t.sub.i),u(t.sub.i)). A single-step optimization framework may be defined given the single step predictive modeling capability m. Given the single step predictive modeling capability m and a given set of observations of the current state in time step t.sub.i, p(t.sub.i), the optimization framework seeks to find an optimal or improved set of controls u(t.sub.i) such that a quantity of interest, q(p(t.sub.i+1))=q(m(p(t.sub.i),u(t.sub.i))) is optimal in accordance with one or more objectives while honoring a set of operational constraints c(p(t.sub.i+1))=c(m(p(t.sub.i),u(t.sub.i)))≦0.); and 
recommending, by one or more processors, an action strategy based on the one or more control variables, the one or more non-control variables, and a target productivity (¶0053 To predict the response of the SAGD system 104 at time steps t.sub.1 to t.sub.n, or P(t.sub.1,t.sub.n) to a set of multiple time step controls U(t.sub.1,t.sub.n), various coupled model evaluations may be performed as described below. A multi-step predictive model that maps between s(t.sub.1) and P(t.sub.1,t.sub.n) for a given set of controls U(t.sub.1,t.sub.n) is denoted P(t.sub.1,t.sub.n)=M(p(t.sub.1),U(t.sub.1,t.sub.n). In this notation, the single-step model p(t.sub.i+1)=m(p(t.sub.i),u(t.sub.i)) is P(t.sub.i,t.sub.i+1)=M(p(t.sub.i),U(t.sub.i,t.sub.i+1)). In this case, the model will provide the prediction at time t.sub.i+1 given the predictions from t.sub.i and the controls u(t.sub.i).  ¶0057-0058 The multiple time step predictive model may be utilized in the context of an optimization framework to find optimal or improved sets of controls for multiple time steps that optimize a quantity of interest associated with the multiple time step prediction while honoring operational constraints across the multiple time steps.  … In the course of the multiple time step optimization, the optimization framework can invoke calls to the multiple time step predictive model with various sets of multiple time step controls to direct towards improvement and/or feasibility in the quantities of interest..). 
Although not explicitly taught by Conn, Mehta teaches in the analogous art of integrated model predictive control and optimization within a process control system:
comparing, by one or more processors, the current operational state to historical operational states based on the time series data at the same operational mode of the one or more operational modes (¶0120 If desired, the manipulated and disturbance variables, as well as the control and auxiliary variables may be collected by the historian 12 of FIG. 1 and the operator may set up the configuration program 40 (FIG. 1) to obtain this data from the historian 12 and to perform trending on this data in any manner to obtain or determine the matrix of step responses, each step response identifying the response in time of one of the control or auxiliary variables to a unit change in one (and only one) of the manipulated and control variables. ¶0042 one of the pre-stored objective functions 64 may be configured to maximize the profit of the plant, another one of the objective functions 64 may be configured to minimize the use of a particular raw material that is in short supply while a still further one of the objective functions 64 may be configured to maximize the quality of the product being manufactured within the process 50. Generally speaking, the objective function uses a cost or profit associated with each move of a control, auxiliary and manipulated variable to determine the most optimal process operating point within the set of acceptable points as defined by the set point values or ranges of the control variables CV and the limits of the auxiliary and manipulated variables AV and MV. Of course, any desired objective function can be used instead or in addition to those described herein including objective functions which optimize each of a number of concerns, such as use of a raw material, profitability, etc. to some degree.); 
discovering, by one or more processors, an operational opportunity based on the comparison of the current operational state to the historical operational states using the neighborhood (¶0046 Using any known or standard LP algorithm or technique, the optimizer 54 iterates to determine the set of target manipulated variables MV.sub.T (as determined from the steady state gain matrix) which maximize or minimize the selected objective function OF while resulting an process operation that meets or falls within the control variable CV set point range limits, the auxiliary variable AV constraint limits and the manipulated variable MV limits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the integrated model predictive control and optimization within a process control system of Mehta with the system for controlling operation of a steam-assisted gravity drainage oil well by adjusting multiple time step controls of Conn for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Conn ¶0024 teaches that it is desirable to determine an optimal set of controls that maximize or increase the yield of the system while honoring operational constraints; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Conn Abstract teaches increasing efficiency in emulsion production for a steam-assisted gravity drainage (SAGD) oil well system includes generating a multiple time step model of the SAGD oil well system and training the multiple time step model of the SAGD oil well system utilizing historical time series data relating to one or more SAGD oil wells at one or more SAGD production sites of the SAGD oil well system, and Mehta Abstract teaches system is provided for use in creating or viewing an integrated optimization and control block that implements an optimization routine and a multiple-input/multiple-output control routine; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Conn at least the above cited paragraphs, and Mehta at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the integrated model predictive control and optimization within a process control system of Mehta with the system for controlling operation of a steam-assisted gravity drainage oil well by adjusting multiple time step controls of Conn.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Conn teaches:
Claim 3. The computer-implemented method of claim 1, wherein the neural network is a long short-term memory auto-encoder (¶0036 The multiple time step model may utilize various types of machine learning and neural networks, including various types of feed-forward neural networks including but not limited to nonlinear autoregressive exogenous model (NARX) neural networks. In some embodiments, other learning paradigms may be used including but not limited to support vector, boosted support vector and random forest classifiers. Some of these learning paradigms, such as random forest, provide an additional benefit of ranking control parameters according to their relative influence on output variables.).

Conn teaches:
Claim 4. The computer-implemented method of claim 1, wherein discovering the operational opportunity is based on the comparison of the current operational state to the historical operational states using the mode (¶0031 Some embodiments overcome one or more of these or other disadvantages to provide techniques for modeling a SAGD system and for utilizing such modeling to adjust multiple time step controls for a SAGD system. Such techniques can provide clear benefits in prescribing controls for a SAGD system while accommodating a longer time horizon to facilitate investing in longer-term strategies resulting in higher return over the longer time horizon, even if such strategies on a short-term myopic scope do not appear to be cost-effective. ¶0045 information may be used in generating a model of the SAGD system 104, where the model comprises or otherwise utilizes one or more machine learning algorithms including but not limited to autoregressive neural networks, feedforward neural networks, random forest classifiers, support vector machines and boosted support vector machines. The autoregressive neural network or other model is trained and utilized to predict one or more future states of the SAGD system 104 from historical time series data, where the state of the SAGD system 104 is expressed in terms of one or more of the aforementioned variables or other variables described herein.).

Conn teaches:
Claim 5. The computer-implemented method of claim 1, wherein the operational opportunity is selected from the group consisting of: a set of operational changes deduced from the historical operational state to increase the current operational state into a higher production in a defined short-term future period, and a set of operational changes deduced from the historical operational state to reduce the current operational state into a low usage of additives or raw materials in a defined short-term future period (¶0032 Using the techniques described herein, the selection of controls for SAGD system may be optimized or improved such that operation of the SAGD system may be controlled to increase the efficiency of emulsion production. Increasing the efficiency of emulsion production may include increasing emulsion output, reducing a water to oil or bitumen ratio of the emulsion, reducing an amount of steam required to achieve a given emulsion output, etc. Increased efficiency of emulsion production may be accounted for in the objectives used, further examples of which are described below.).

Conn teaches:
Claim 6. The computer-implemented method of claim 1, further comprising: defining, by one or more processors, a similarity measurement to identify historical episodes from the time series data, with a similar operational state based on the comparison of the current state with the historical operational state; and creating, by one or more processors, an episode from the historical episodes that demonstrates a selection from the group consisting of: higher productivity and throughput (¶0031 Some embodiments overcome one or more of these or other disadvantages to provide techniques for modeling a SAGD system and for utilizing such modeling to adjust multiple time step controls for a SAGD system. Such techniques can provide clear benefits in prescribing controls for a SAGD system while accommodating a longer time horizon to facilitate investing in longer-term strategies resulting in higher return over the longer time horizon, even if such strategies on a short-term myopic scope do not appear to be cost-effective.).
Although not explicitly taught by Conn, Mehta teaches in the analogous art of integrated model predictive control and optimization within a process control system:
defining, by one or more processors, a similarity measurement to identify historical episodes from the time series data (¶0120 If desired, the manipulated and disturbance variables, as well as the control and auxiliary variables may be collected by the historian 12 of FIG. 1 and the operator may set up the configuration program 40 (FIG. 1) to obtain this data from the historian 12 and to perform trending on this data in any manner to obtain or determine the matrix of step responses, each step response identifying the response in time of one of the control or auxiliary variables to a unit change in one (and only one) of the manipulated and control variables.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the integrated model predictive control and optimization within a process control system of Mehta with the system for controlling operation of a steam-assisted gravity drainage oil well by adjusting multiple time step controls of Conn for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Conn ¶0024 teaches that it is desirable to determine an optimal set of controls that maximize or increase the yield of the system while honoring operational constraints; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Conn Abstract teaches increasing efficiency in emulsion production for a steam-assisted gravity drainage (SAGD) oil well system includes generating a multiple time step model of the SAGD oil well system and training the multiple time step model of the SAGD oil well system utilizing historical time series data relating to one or more SAGD oil wells at one or more SAGD production sites of the SAGD oil well system, and Mehta Abstract teaches system is provided for use in creating or viewing an integrated optimization and control block that implements an optimization routine and a multiple-input/multiple-output control routine; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Conn at least the above cited paragraphs, and Mehta at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the integrated model predictive control and optimization within a process control system of Mehta with the system for controlling operation of a steam-assisted gravity drainage oil well by adjusting multiple time step controls of Conn.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Conn, Mehta teaches in the analogous art of integrated model predictive control and optimization within a process control system:
Claim 7. The computer-implemented method of claim 1, further comprising outputting the action strategy, the outputting comprising: providing an alert to the user for the operational opportunity, displaying the one or more operational modes using a t-distributed stochastic neighbor embedding method, displaying a neighborhood episode using a time-stamped chart, and displaying an estimated gain of the action strategy (¶0166 FIG. 18 is a screen display that may be generated by a diagnostics application illustrating a diagnostics screen that may be provided to a user or operator to perform diagnostics on an advanced control block. In particular, the diagnostics screen of FIG. 18 separately illustrates the control and constraint (auxiliary) variables, the manipulated variables and the disturbance variables. For each, the name or descriptor of the variable is provided along with (in the first column) an indication of whether an error or alert condition exists for this variable. Such an error or alert may be graphically illustrated using, for example, a green check mark or a red "x" or in any other desired manner. ¶0045 the steady state gain matrix defines the steady state gain for each possible pair of the manipulated variables and the control or auxiliary variables. In other words, the steady state gain matrix defines the steady state gain in each control and auxiliary variable for a unit change in each of the manipulated and disturbance variables. This steady state gain matrix is generally an N by M matrix, where N is the number of control and auxiliary variables and M is the number of manipulated variables used in the optimizer routine.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the integrated model predictive control and optimization within a process control system of Mehta with the system for controlling operation of a steam-assisted gravity drainage oil well by adjusting multiple time step controls of Conn for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Conn ¶0024 teaches that it is desirable to determine an optimal set of controls that maximize or increase the yield of the system while honoring operational constraints; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Conn Abstract teaches increasing efficiency in emulsion production for a steam-assisted gravity drainage (SAGD) oil well system includes generating a multiple time step model of the SAGD oil well system and training the multiple time step model of the SAGD oil well system utilizing historical time series data relating to one or more SAGD oil wells at one or more SAGD production sites of the SAGD oil well system, and Mehta Abstract teaches system is provided for use in creating or viewing an integrated optimization and control block that implements an optimization routine and a multiple-input/multiple-output control routine; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Conn at least the above cited paragraphs, and Mehta at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the integrated model predictive control and optimization within a process control system of Mehta with the system for controlling operation of a steam-assisted gravity drainage oil well by adjusting multiple time step controls of Conn.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

As per claims 8, 10-14 and 15-20, the computer program product and the system tracks the method of claims 1,3-7 and 1,3-5 & 7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1,3-7 and 1,3-5 & 7 are applied to claims 8,10-14 and 15-20, respectively.  Conn discloses that the embodiment may be found as a computer program product and a system (Fig. 1 and ¶0084).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571) 270-3315.  The examiner can normally be reached on M-F, 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS GILLS/               Primary Examiner, Art Unit 3624